              Case 1:20-cv-00985-EPG Document 21 Filed 09/09/21 Page 1 of 3



 1
     DOLLY M. TROMPETER
 2   CA Bar ID No. 235784
     Peña & Bromberg, PLC
 3   2440 Tulare St., Suite 320
     Fresno, CA 93721
 4
     Telephone: 415-271-8604
 5   Fax: 559-439-9700
     dolly@dollydisabilitylaw.com
 6   Attorney for Plaintiff
 7
                                  UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9
10
                                                       )   Case No. 1:20-cv-00985-EPG
     Kenneth Edward Ramirez,                           )
11
                                                       )   STIPULATION AND ORDER FOR
                    Plaintiff,                         )   EXTENSION OF TIME
12
                                                       )
            vs.                                        )   (ECF No. 20)
13                                                     )
14   Kilolo Kijakazi, Acting                           )
     Commissioner of Social Security,                  )
15                                                     )
                                                       )
                    Defendant.                         )
16                                                     )
17                                                     )
                                                       )
18                                                     )

19
20          IT IS HEREBY STIPULATED, by and between the parties through their respective
21   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
22   from September 15, 2021 to October 15, 2021, for Plaintiff to serve on defendant with
23   PLAINTIFF’S OPENING BRIEF. All other dates in the Court’s Scheduling Order shall be
24   extended accordingly.
25          This is Plaintiff’s second request for an extension of time but first for this task. Plaintiff
26   respectfully states that the requested extension is necessary due several merit briefs being due on
27   the same week. Counsel has due two Reply Briefs, two Motions for Summary Judgment, four
28



                                                   1
               Case 1:20-cv-00985-EPG Document 21 Filed 09/09/21 Page 2 of 3



 1   Opening Briefs, one Plaintiff’s Memorandum, and one Plaintiff’s Portion of Joint Submission
 2   due the same week.
 3            Counsel has recently received a greater number of Answers and Certified Administrative
 4   Records from defendant in cases in this district, and the three other California Districts, each of
 5   which require settlement negotiations or merit briefing. Counsel has a greater than usual number
 6   of merit briefs due in September 2021. Thus, Counsel is requesting an extension into October
 7   2021 to accommodate the number of cases due in September 2021. Also, Counsel is in the process
 8   of increasing support staff to accommodate the increase in the number of cases at the briefing
 9   stage.
10            Defendant does not oppose the requested extension. Counsel apologizes to the Defendant
11   and Court for any inconvenience this may cause.
12
                                           Respectfully submitted,
13
14   Dated: September 8, 2021      PENA & BROMBERG, ATTORNEYS AT LAW

15
                                       By: /s/ Dolly M. Trompeter
16
                                          DOLLY M. TROMPETER
17                                        Attorneys for Plaintiff

18
19
20   Dated: September 8, 2021      PHILLIP A. TALBERT
                                         Acting United States Attorney
21                                       DEBORAH LEE STACHEL
22                                       Regional Chief Counsel, Region IX
                                         Social Security Administration
23
24                                     By: */s/ Marcelo N. Illarmo
25                                        Marcelo N. Illarmo
                                          Special Assistant United States Attorney
26                                        Attorneys for Defendant
                                          (*As authorized by email on September 8, 2021)
27
28



                                                  2
              Case 1:20-cv-00985-EPG Document 21 Filed 09/09/21 Page 3 of 3


                                             ORDER
 1
 2          Based on the above stipulation, IT IS ORDERED that Plaintiff shall serve
 3
     Defendant with Plaintiff’s Opening Brief no later than October 15, 2021. All other
 4
     deadlines in the Court’s scheduling order are extended accordingly.
 5
 6   IT IS SO ORDERED.
 7
 8
        Dated:    September 9, 2021                          /s/
                                                      UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 3
